Citation Nr: 0215846	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  93-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and E. G.



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March to June 1946, 
and from March 1949 to November 1952.  He passed away in 
February 1993, and his surviving spouse is the appellant in 
this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board remanded this case in August 1995, for additional 
development.  The appellant testified at a Travel Board 
Hearing that was chaired by the undersigned in Albuquerque, 
New Mexico, in March 1999, and the case was thereafter 
remanded once again, in June 1999, for additional 
development.  The case has again be returned to the Board, 
for appellate review.


REMAND

The record shows that the veteran was diagnosed with squamous 
cell carcinoma of the lung in 1987 and that he claimed 
several years later (in 1991) exposure to mustard gas during 
active military service in the mid-1940's.  His certificate 
of death shows that he passed away in February 1993 due to 
respiratory failure and pleural effusion and obstruction, all 
secondary to metastatic lung cancer. 

As indicated earlier, this case has been remanded twice, for 
additional development.  The development requested in the 
most recent remand included referral of this case to the 
Director of the Compensation and Pension Service for an 
advisory opinion as to whether the veteran was indeed exposed 
to mustard gas during service, as was required by the 
provisions of the M21-1, Part III, Chapter 5, Subchapter II, 
§ 5.18, that were in effect at that time (i.e., the April 30, 
1999, version incorporating Change Number 74).

A review of the record reveals that the above action has not 
yet been taken by the RO, and this fact was pointed out by 
the appellant's representative in his Informal Brief of 
Appellant in Appealed Case dated in June 2002, in which he 
requested a third remand to request the RO to comply with 
those specific instructions set forth in the June 1999 
remand.

The Board is cognizant of the fact that the above cited 
provision of the M21-1 was amended, effective November 2001, 
resulting in the elimination of that particular development 
instruction.  However, since the elimination of that 
provision occurred during the pendency of this appeal, the 
appellant has the right to have that provision applied to her 
case, insofar as it may be more beneficial to her.  Not doing 
so would be a clear violation of the principle established in 
the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
in which the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims) held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be 
applied.

In view of the above, this case is remanded for the following 
action:

The RO should refer this case to the 
Director, Compensation and Pension 
Service, for an advisory opinion as to 
whether the veteran in this case was 
exposed to mustard gas during service, as 
required by the provisions of the April 
30, 1999, version of the M21-1, Part III, 
Chapter 5, Subchapter II, § 5.18.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



